      Case 2:12-cr-00108-MHT-TFM Document 47 Filed 08/25/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )      CRIMINAL ACTION NO.
        v.                              )         2:12cr108-MHT
                                        )              (WO)
ANGELINE AUSTIN                         )

                                      ORDER

      This case is before the court on the petitions for

early        termination    of    supervised        release     filed     by

defendant Angeline Austin and her probation officer.

The government does not oppose the petitions.                     Because

defendant Austin has completed almost two and a half

years    of     her   three-year       term   of   supervised    release,

maintained steady employment, paid off her restitution,

and complied with all terms of supervised release, the

court concludes that the petitions should be granted.

      Accordingly, it is ORDERED that the petitions for

early termination of supervised release (doc. nos. 42

and     45)     are   granted,        defendant     Angeline     Austin's

supervised        release        is     terminated,      and     she      is
   Case 2:12-cr-00108-MHT-TFM Document 47 Filed 08/25/20 Page 2 of 2




discharged.

    DONE, this the 25th day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
